Opinion by
Judge Lindsay:
The answer offered by appellant, W. H. Wilkerson, presented ■no available defense to the note sued on, and the court below properly refused to set aside the judgment and permit it to be filed.
Although the testator may have written a codicil to his will devising the note in question to the wife of appellant and making other provisions for her, such codicil can pass to her no title to the note until it is properly probated. The answer does not allege that any steps are being taken to establish in the proper court the execution of such codicil, nor is it even alleged that any such proceedings are contemplated.
For similar reasons the petition of Mrs. Wilkerson was properly rejected.
Judgment affirmed.